United States Court of Appeals
                                                            Fifth Circuit

               IN THE UNITED STATES COURT OF APPEALS
                                                         F I L E D
                       FOR THE FIFTH CIRCUIT         January 25, 2007

                                                     Charles R. Fulbruge III
                            No. 05-20611                     Clerk
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

JOSE EPIFANIO DELAPORTILLA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-82-ALL
                      --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel on direct appeal has moved for leave to withdraw and

has filed a brief and a supplemental brief in accordance with

Anders v. California, 386 U.S. 738 (1967), and United States v.

Acquaye, 452 F.3d 380, 382 (5th Cir. 2006).    Our independent

review of counsel’s briefs, the record, and the appellant’s

responses discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.